Citation Nr: 0820365	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972 and from October 1978 to October 1982.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

To support his claim, the veteran testified in May 2006 at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also commonly referred to as a travel 
Board hearing.

The Board issued a decision in July 2006 denying the claim, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).

In December 2007, the Court granted a joint motion to vacate 
the Board's decision and remand this case to the Board for 
compliance with directives specified, including in particular 
obtaining additional medical records concerning the veteran's 
hospitalization for hepatitis in May 1981 at Watson Hospital 
in Fort Dixon, New Jersey.

To comply with this directive, the Board in turn is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

The Veterans Claims Assistance Act (VCAA) was signed into law 
effective November 9, 2000, and it prescribed several 
requirements regarding VA's duties to notify and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

VA has a duty to assist the veteran in obtaining evidence to 
support his claim.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3/159; 
see also Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002).

In this case at hand, VA failed to satisfy its duty to obtain 
relevant medical records.  Specifically, the veteran was 
hospitalized at Watson Hospital in Fort Dixon, New Jersey, in 
May 1981 due to suspicion of hepatitis.  Further, he 
testified at his May 2006 travel Board hearing that he was 
"quarantined" for two weeks during that hospitalization.  
The July 2003 VA compensation examiner that concluded against 
the claim even acknowledged that he did not have the benefit 
of reviewing these hospitalization records because they were 
not in the claims file for his consideration.  And since 
there is no indication VA ever made any attempt to locate 
these particular records, the AMC should attempt to obtain 
them before readjudicating the claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also 38 C.F.R. § 3.159(c)(2) and 
(3).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Obtain the veteran's hospitalization 
records concerning his treatment for 
hepatitis in May 1981 at Watson Hospital 
in Fort Dixon, New Jersey.  If these 
records no longer exist or are not 
obtained, and further attempts to obtain 
them would be futile, expressly indicate 
this in the file and notify the veteran in 
accordance with the VCAA.



2.  Then readjudicate the claim for 
service connection for hepatitis C in 
light of any additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



